DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on May 09, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 2, 4 and 6 are amended.  Accordingly, Claims 1-4 and 6-8 are pending in this application.  
Response to Arguments
Applicants amendment to the specification, filed May 09, 2022, have made the examiner’s specification objection moot.  Therefore, the specification objection has been withdrawn.
Applicants amendment to claims 4 and 6, filed May 09, 2022, have made the examiner’s claim objections moot.  Therefore, the claim objections has been withdrawn.
Applicant’s arguments with respect to claim(s) Claims 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 1,587,681 to SCHUMACHER et al. (herein after "Schumacher") in view of U.S. Patent Application Publication No. 2014/0331384 A1 to TERADA (herein after "Terada").
As to Claim 1, Schumacher discloses a headwear brim comprising: an annulus substrate defining an inner circumference “(See Annotated Figures 1-2, and Page 1 Lines 64- 74, "It is formed at its center with an opening 2. which is adapted reception of the crown of a hat." of Schumacher); a plurality of fold lines integrated into and radially extending along the annulus substrate (See Annotated Figures 1- 2, and Page 1, Lines 66-74), wherein each fold line (radial fold lines 5) ends between the inner circumference an outer periphery of the annulus substrate (See Annotated Figures 1- 2, and Page 1, Lines 66-74); whereby successively folding the annulus substrate along each fold line symmetrically decreasing its footprint (See Annotated Figure 3, and Lines 64-74, "radial fold ' lines 5 running to the peripheries. These lines divide into a plurality of segments 6 which can be folded into the comparatively small package seen in Fig. 3"). 

    PNG
    media_image1.png
    978
    830
    media_image1.png
    Greyscale

Although Schumacher teaches an annulus substrate (See Figures 1-2 of Schumacher), Schumacher is silent to a UV-protective material sandwiching the annulus substrate; the UV-protective material defining a cord channel along the inner circumference, and wherein the inner circumference defines a head opening; an endless cord disposed in the cord channel; and a portion of the endless cord protruding from the UV-protective material in such a way that the cord is movable between a slack state and one of a plurality of tightened states successively decreasing a radius of the inner circumference.
 Terada teaches folding hats and discloses a UV-protective material sandwiching the annulus substrate (The annulus substrate of Schumacher modified by the UV protective material (See paragraph 0026, "brim 2, shape retainability is obtained by the elastic ring when the hat is used, so that there is no problem even if thin cloth is used. Moreover, depending on the application, waterproofing, UV protection processing and the like are freely applied to the cloth"); the UV-protective material defining a cord channel along the inner circumference (See Figure 1 of Terada, and Paragraph 0026 of Terada, teaching the UV-protective material defining a cord channel along the inner circumference), and wherein the inner circumference defines a head opening (See Annotated Figure 1 of Terada, teaching the inner circumference defines a head opening); an endless cord disposed in the cord channel  (See Figure 1, and Paragraph 0019 of Terada, teaching an endless cord (tightening strap 4) disposed in the cord channel)  ; and a portion of the endless cord (4) protruding from the UV-protective material in such a way that the cord is movable between a slack state and one of a plurality of tightened states successively decreasing a radius of the inner circumference (See Figure 1 and Paragraph 0019 & 0026 of Terada). 
Schumacher is analogous art to the claimed invention as it relates to headwear or hats that have an annulus substrate that provide shade against the sun.  Terada is analogous art to the claimed invention in that it provides an endless cord and UV protection for headwear that also provide sunshade.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Schumacher, a UV-protective material; the UV-protective material defining a cord channel along the inner circumference, and wherein the inner circumference defines a head opening; an endless cord disposed in the cord channel; and a portion of the endless cord protruding from the UV-protective material in such a way that the cord is movable between a slack state and one of a plurality of tightened states successively decreasing a radius of the inner circumference, as taught by Terada, in order to provide a brim that is folded repeatedly, being superior in durability and safe for a user (para. 0011 Terada).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
As to Claim 2, Schumacher/Terada disclose the headwear brim of claim 1, further comprising: a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition (See Figure 3, and Lines 64-74 of Schumacher, "radial fold ' lines 5 running to the peripheries. These lines divide into a plurality of segments 6 which can be folded into the comparatively small package seen in Fig. 3").  
As to Claim 3, Schumacher/Terada disclose the headwear brim of claim 1, wherein the plurality of fold lines comprises four equally spaced apart fold lines (5) (See Annotated Figure 2 of Schumacher).
As to Claim 4, Schumacher/Terada disclose the headwear brim of claim 1, 
wherein the UV-protective material has a circumferentially spaced apart stitching pattern.  (The headwear brim of Schumacher as modified with the UV protective material of Terada (See Paragraph 0026 of Terada) has a circumferentially spaced apart stitching pattern (See Figure 1 and Paragraphs 0019 & 0020 of Terada)).
As to Claim 6, Schumacher discloses a headwear brim comprising: an annulus substrate defining an inner circumference  a plurality of fold lines integrated into and radially extending along the annulus substrate (See Annotated Figures 1-3 of Schumacher), wherein each fold line ends between the inner circumference an outer periphery of the annulus substrate (See Annotated Figures 1-3 of Schumacher); whereby successively folding the annulus substrate along each fold line symmetrically decreasing its footprint to one-eighth (See Annotated Figures 1-3 of Schumacher, teaching 8 fold lines to decrease footprint to one- eighth).

    PNG
    media_image2.png
    978
    830
    media_image2.png
    Greyscale

However Schumacher is silent in disclosing a UV-protective material defining a cord channel along the inner circumference, and wherein the inner circumference defines a head opening, wherein the UV-protective material has a circumferentially spaced apart stitching pattern; an endless cord disposed in the cord channel a portion of the endless cord protruding from the UV-protective material in such a way that the cord is movable between a slack state and one of a plurality of tightened states successively decreasing a radius of the inner circumference; and a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition, 
Terada teaches folding hats and discloses disclosing a UV-protective material defining a cord channel along the inner circumference (See paragraph 0026, "brim 2, shape retainability is obtained by the elastic ring when the hat is used, so that there is no problem even if thin cloth is used. Moreover, depending on the application, waterproofing, UV protection processing and the like are freely applied to the cloth"), and wherein the inner circumference defines a head opening  (See Annotated Figure 1 of Terada, teaching the inner circumference defines a head opening), wherein the UV-protective material has a circumferentially spaced apart stitching pattern (See Figure 1 of Terada, teaching the UV-protective material has a circumferentially spaced apart stitching pattern); an endless cord disposed in the cord channel a portion of the endless cord protruding from the UV-protective material in such a way that the cord is movable between a slack state and one of a plurality of tightened states successively decreasing a radius of the inner circumference (See Figure 1, and Paragraph 0019 of Terada, teaching an endless cord (tightening strap 4) disposed in the cord channel a portion of the endless cord protruding from the UV-protective material in such a way that the cord is movable between a slack state and one of a plurality of tightened states successively decreasing a radius of the inner circumference); and a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition (See Figure 1, and Paragraph 0019 of Terada).

    PNG
    media_image3.png
    643
    1119
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Schumacher, a UV-protective material defining a cord channel along the inner circumference, and wherein the inner circumference defines a head opening, wherein the UV-protective material has a circumferentially spaced apart stitching pattern; an endless cord disposed in the cord channel a portion of the endless cord protruding from the UV-protective material in such a way that the cord is movable between a slack state and one of a plurality of tightened states successively decreasing a radius of the inner circumference; and a cord lock operatively associating with said portion to move each tightened state between an unlocked condition and a locked condition, as taught by Terada, in order to provide a brim that is folded repeatedly, being superior in durability and safe for a user (para. 0011 Terada).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143. 
Claims 7 – 8 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 1,587,681 to SCHUMACHER et al. (herein after "Schumacher") in view of U.S. Patent Application Publication No. 2014/0331384 A1 to TERADA (herein after "Terada") as to claim 1 above, and further in view of U.S. Patent No. 5,548,846 to BIANCHETTI (herein after "Bianchetti").
As to Claim 7, Schumacher/Terada disclose a headwear brim of claim 1, but are silent to a method of increasing a sun-protection efficacy of a baseball cap, the method comprising: donning the headwear brim over said baseball cap.  
Bianchetti teaches headwear with detachable brim and discloses a method of increasing a sun-protection efficacy of a baseball cap (See Figure 4 & 6,and Col. 7 Lines 10 - 21 of Bianchetti), the method comprising: donning the headwear brim over said baseball cap (See Figure 4 & 6 of Bianchetti).  


    PNG
    media_image4.png
    968
    670
    media_image4.png
    Greyscale

Bianchetti is analogous art to the claimed invention in that it provides headwear with detachable brim and a method for donning a headwear brim over a baseball cap
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the headwear of Schumacher/Terada, a method of increasing a sun-protection efficacy of a baseball cap, the method comprising: donning the headwear brim over said baseball cap, as this would be the simple substitution of one method of donning for another with the reasonable expectation that one method of donning would perform equally as well as another. 
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 8, Schumacher/Terada/Bianchetti disclose the method of claim 7, further comprising selectively adjusting the head opening by selectively urging the portion of the cord (See Figure 1 and Paragraph 0019 of Terada).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732                                                                                                                                                                                             

/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732